Citation Nr: 0922141	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  06-13 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for cervical spine 
disability, currently rated as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
right fifth metacarpal disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from March 1977 to May 1979, 
and from December 1985 to December 1991.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a July 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan.

A rating decision dated in April 2006 granted, in pertinent 
part, service connection for osteoarthritis of the distal 
interphalangeal joint of the right 3rd finger as well as 
service connection for osteoarthritis of the distal 
interphalangeal joint of the right 4th finger.  The veteran 
has not expressed disagreement with the April 2006 RO 
decision.

In correspondence received in March 2007 the Veteran 
indicated that he no longer wanted a Board hearing on these 
matters.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
cervical spine disability has been manifested by complaints 
of pain and functional impairment comparable to limitation of 
the cervical spine to no less than 30 degrees and no 
significant neurological findings.

2.  Throughout the rating period on appeal, the Veteran's 
right fifth metacarpal disability has been manifested by pain 
on motion with X-ray evidence of arthritis.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation of 20 
percent for cervical spine disability have been met for the 
entire time during the rating period on appeal.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5237 (2008).

2.  The criteria for entitlement to an evaluation of 10 
percent for right fifth metacarpal disability have been met 
for the entire time during the rating period on appeal.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5103, 5010, 5227, 5230 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a "service 
connection" claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  As previously defined by the courts, those 
five elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an 
application for "service connection," therefore, the 
Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

As for increased rating claims, under 38 U.S.C. § 5103(a) VA 
must, at a minimum, notify a claimant that, (1) to 
substantiate an increased rating claim, the evidence must 
demonstrate "a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life" and (2) that if an 
increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes (DC) based 
on "the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The notice 
must also provide examples of the types of medical and lay 
evidence that may be obtained or submitted.  Id.

The October 2005 and March 2006 VCAA letters failed to 
provide the Veteran with notice that to substantiate the 
claim the evidence must demonstrate the effect that the 
worsening of his condition has on his employment and daily 
life.  Vazquez-Flores, supra.  The letters also failed to 
notify the Veteran that if an increase in disability was 
found, the disability rating would be assigned in accordance 
with the applicable diagnostic code.  Accordingly, the Board 
finds that VA has not provided adequate section 5103(a) 
notice to the Veteran.

While the Board finds that VA has not provided adequate 
section 5103(a) notice to the Veteran, this deficiency was 
not prejudicial.  Shinseki v. Sanders/Simmons, No. 07-1209 
(U. S. Sup. Ct. Apr. 21, 2009); 556 U. S. ___ (2009).  In 
this regard, a review of the evidence of record reveals that, 
in the April 2006 statement of the case, regulations and 
Diagnostic Code criteria for rating the service-connected 
disabilities at issue were provided.  The Veteran was 
specifically notified of the evidence necessary to obtain a 
higher disability rating for the service-connected 
disabilities on appeal.  Furthermore, the VCAA notice letters 
that the Veteran received during this appeal, although not 
substantively adequate for section 5103(a) purposes, did 
provide him with information of VA's responsibility to assist 
him in obtaining evidence and provide him with a medical 
examination if necessary, as well as how to contact VA with 
any questions he may have.  Importantly, the Board notes that 
the Veteran is represented in this appeal.  Overton v. 
Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has 
submitted argument and evidence in support of the appeal.  
Based on the foregoing, the Board finds that the Veteran has 
had a meaningful opportunity to participate in the 
adjudication of the increased rating claims such that the 
essential fairness of the adjudication is not affected.

In March 2006 the Veteran received notice regarding the 
assignment of a disability rating and/or effective date in 
the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

While not every element of VCAA notice was given prior to the 
initial AOJ adjudication of the claims, the Board notes that 
a VCAA timing defect can be cured by the issuance of fully 
compliant notification followed by a re-adjudication of the 
claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  
Here, the Board finds that the defect with respect to the 
timing of the VCAA notice was harmless error. Although some 
elements of VCAA notice were first provided to the appellant 
after the initial adjudication, subsequent notice complied 
fully with the requirements of 38 U.S.C.A. § 5103(a), 38 
C.F.R. § 3.159(b) and Dingess/Hartman.  Moreover, the claim 
was readjudicated after such fully compliant notice was 
given, and a Supplemental Statement of the Case was provided 
in August 2006.  The Board finds that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and that not withstanding 
Pelegrini, deciding this appeal is not prejudicial to him.

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are VA and private medical records.  The 
Veteran's records from the Social Security Administration 
(SSA) are also associated with the claims file.  In the April 
2009 Appellant's Brief, the Veteran's representative noted 
that the July 2006 VA examiner (the same examiner that 
conducted the April 2005 VA examination) is a nurse 
practitioner and that the report is not signed off on by a 
medical doctor.  He points to M21-1MR, pt. III, subpt. iv, 
Chapter 3, Section D 18(a) as requiring such.  While the 
representative does not specifically argue that the April 
2005 VA examination or July 2006 addendum are inadequate for 
rating purposes, he clearly raises the issue.

There is no legal requirement that an examiner in fact be a 
physician.  See Goss v. Brown, 9 Vet. App. 109 (1996) (to 
qualify as an expert, a person need not be licensed to 
practice medicine, but just have special knowledge and skill 
in diagnosing and treating human ailments); see also 
38 C.F.R. § 3.159(a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Moreover, the Court has 
held that "a nurse practitioner . . . having completed 
medical education and training, fits squarely into the 
requirement of § 3.159(a)(1) as one competent to provide 
diagnoses, statements, or opinions."  See Cox v. Nicholson, 
20 Vet. App. 563 (2007). 

The Board finds that the April 2005 VA examination and July 
2006 addendum are adequate for rating purposes.  The April 
2005 VA examiner considered the Veteran's prior medical 
history and described the disabilities at issue in sufficient 
detail so that the Board is able to evaluate the claimed 
disabilities.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, the 
Board notes that the April 2005 VA examination and July 2006 
addendum were adequate for the Board to grant an increased 
rating for the Veteran's disabilities on appeal.  As such, 
the Board finds that further development with regard to VA's 
duty to assist under VCAA would serve no useful purpose.  
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding 
that further development would serve no useful purpose and 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).

The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of the claims.

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Thus, the Board must consider whether the 
Veteran is entitled to staged ratings at any time during the 
appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the claims 
file, with an emphasis on the medical evidence for the 
applicable rating period on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claims.

I.  Cervical spine

By rating action in June 1992, service connection for 
cervical spine disability was established and a rating of 10 
percent was assigned, effective December 27, 1991.  The 
Veteran's claim for an increased rating for his service-
connected cervical spine disability (currently characterized 
as residuals, cervical strain with degenerative changes) was 
received in February 2005.

The Veteran's cervical spine disability has been assigned a 
disability rating of 10 percent pursuant to Diagnostic Code 
5237.  Disabilities of the cervical spine are to be rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  Diagnostic Codes 5235-5243.  The Formula provides 
the following ratings, in relevant part: A 20 percent 
evaluation is warranted where forward flexion of the cervical 
spine is greater than 15 degrees but not greater than 30 
degrees; or the combined range of motion of the cervical 
spine is not greater than 170 degrees; or muscle spasm or 
guarding severe enough to result in abnormal spinal contour.  
A 30 percent evaluation is warranted where flexion of the 
cervical spine is limited to 15 degrees or less; or when 
there is favorable ankylosis of the entire cervical spine.  
Unfavorable ankylosis of the entire cervical spine warrants a 
40 percent rating.

Notes to the General Rating Formula for Diseases and Injuries 
of the Spine specify that, for VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.

At an April 2005 VA examination, the Veteran complained of an 
aching, nagging, and constant burning pain (5 out of 10) in 
the upper back.  He also stated that he had been told he had 
canal stenosis, and also stated that he had the onset of left 
leg weakness.  With regards to range of motion testing, the 
April 2005 VA examination noted the Veteran as having 
cervical spine forward flexion of 40 degrees, with pain, 
fatigability, and lack of endurance at 30 to 40 degrees; 
cervical spine extension was to 40 degrees, with pain and 
fatigability at 35 to 40 degrees; right lateral flexion was 
to 35 degrees, left lateral flexion was to 25 degrees, with 
pain, fatigability, and lack of endurance with repetitive 
use; right lateral rotation was to 70 degrees, and left 
lateral rotation was to 75, with pain and fatigability noted 
at 65 to 75 degrees.

The April 2005 VA examiner has noted that the Veteran had 
cervical spine forward flexion (with pain, fatigability, and 
lack of endurance) of 30 to 40 degrees.  Under Diagnostic 
Code 5237, a 20 percent evaluation is warranted where forward 
flexion of the cervical spine is greater than 15 degrees but 
not greater than 30 degrees.  When taking into consideration 
the provisions of 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995), and resolving doubt in 
the Veteran's favor, the Board finds that the Veteran's 
cervical spine has demonstrated forward flexion of 30 
degrees, and therefore warrants a rating of 20 percent under 
Diagnostic Code 5237.  

Applying the range of motion measurements to the General 
Ratings Formula, the above evidence demonstrates the Veteran 
is not entitled to an evaluation greater than 20 percent for 
orthopedic manifestations of his cervical spine disability.  
An evaluation greater than 20 percent is not warranted as 
there is no medical evidence of forward flexion of the 
cervical spine limited to 15 degrees or less, even with 
consideration of additional functional impairment due to 
pain, fatigability and lack of endurance.

The Board has also considered whether a separate evaluation 
for neurological disability is warranted.  While an April 
2003 private record noted that the Veteran had two episodes 
of bowel incontinence, at the April 2005 VA examination the 
Veteran denied any bowel problems, and no examiner has linked 
any such condition to the Veteran's cervical spine 
disability.  To the extent that the Veteran has attributed 
left leg weakness to his cervical spine disability, the Board 
notes that in a July 2006 addendum, the April 2005 VA 
examiner stated that it was not likely that the Veteran's 
left leg weakness was related to his service-connected 
cervical spine disability.


II.  Right 5th metacarpal

By rating action in June 1992, service connection for 
arthritis of the right 5th metacarpal was established and a 
noncompensable rating was assigned, effective December 27, 
1991.  The Veteran's claim for an increased rating for his 
service-connected right 5th finger disability was received in 
February 2005.

The schedular rating provides for a noncompensable rating for 
ankylosis of the little (fifth) finger, whether it is 
unfavorable or favorable.  38 C.F.R. § 4.71a, Diagnostic Code 
5227.  Under Diagnostic Code 5230, any degree of limitation 
of motion of the right (fifth) finger is assigned a 
noncompensable rating, whether it affects the minor or major 
hand, respectively.  38 C.F.R. § 4.71, Diagnostic Code 5230.

March 1992 VA X-rays noted an impression of focal 
degenerative arthritic change at the base of the right 5th 
metacarpal.  A February 2005 VA record noted that there was 
no evidence of rheumatoid arthritis of the hands.

At the April 2005 VA examination, the Veteran stated that he 
was right-handed.  Examination of the fingers of the right 
hand revealed Heberden's nodes and some deformed and 
ankylosed knuckles.  Range of motion of the right index, 
middle, ring, and pinky fingers were as follows:  70 degrees 
of flexion of the metacarpal phalangeal joints, with pain and 
fatigability at 50 to 70 degrees; motion in the proximal 
interphalangeal joints was to 75 degrees, with pain and 
fatigability at 45 to 75 degrees, with lack of endurance with 
repetitive use; the distal interphalangeal joints had motion 
of 65 degrees active, and 70 degrees passive, with pain at 50 
to 65 degrees with fatigability and lack of endurance with 
repetitive use.  The Veteran had difficulty closing his ring 
and pinky finger while tucking his thumb; hand grasp was 5/5.  
The diagnosis was essentially specific arthritis to the fifth 
metacarpal of the right hand.

The Board notes that under Diagnostic Code 5010, arthritis 
due to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis is rated based on limitation of motion 
of the affected joint.  

Arthritis of the right 5th metacarpal has been confirmed by 
X-rays, and at least some limitation of motion has been 
shown.  As such, when considering the clinical findings of 
pain, fatigability and lack of endurance on repetitive use, 
pursuant to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 
and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995), the 
Board finds that the criteria for an evaluation of 10 percent 
for arthritis of the right 5th metacarpal joint have been met 
for the entire period of this appeal.  Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991).  The Board can find no 
applicable diagnostic code that would provide a rating higher 
than 10 percent for this disability.

Conclusion

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit more favorable determinations.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that 
the Veteran's disabilities on appeal are not so unusual or 
exceptional in nature as to render his schedular ratings 
inadequate.  The Veteran's cervical spine and right little 
finger disabilities have been evaluated under the applicable 
diagnostic codes that have specifically contemplated the 
level of occupational impairment caused by those 
disabilities.  The evidence does not reflect that the 
Veteran's disabilities on appeal have caused marked 
interference with employment or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Therefore, referral for assignment of an extra-schedular 
evaluation in this case is not in order.  Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).


ORDER

A rating of 20 percent for cervical spine disability is 
granted, for the entire period of this appeal, subject to the 
applicable law governing the award of monetary benefits.

A rating of 10 percent for right fifth metacarpal disability 
is granted, for the entire period of this appeal, subject to 
the applicable law governing the award of monetary benefits.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


